DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 04/01/2021 have been fully considered. The remarks and amendments submitted by the Applicant for independent claim 1 has overcome prior art of record.
The cited prior art of record, Hopkinson (US20020140536A1) and Jacobson (US20180034372A1) have been found to be the closest prior art.
Regarding claim 1, Hopkinson (US20020140536A1) teaches an electrical transformer (abstract, voltage transformer) comprising: a primary winding (i.e. second voltage winding 16) (fig.2) ([0026], called primary or high voltage winding); at least one secondary winding (i.e. first voltage winding 14) (fig.2) ([0026], secondary or low voltage winding); a current detection system (i.e. radio frequency current transformer 22) (fig.2); and at least one metal screen (i.e. electrostatic shield 18) (fig.2) having a connection point (e.g. point where conductor lead 24 is connected to electrostatic shield 18) (fig.2) linked to a neutral potential of the primary winding or linked to an electrical ground ([0027], operably connected to ground) and placed between the primary winding and the at least one secondary winding ([0027], Preferably, the 
Hopkinson does not teach the electrical transformer comprising: A plurality of switches; wherein the screen being made of an electrically conductive material having a melting point higher than that of the materials constituting the primary winding and the at least one secondary winding, wherein the primary winding comprises an input linked to an external energy source, the switches are placed at the input of the primary winding so as to be able to isolate the primary winding from the external energy source and is configured to close or open the switches based on the detection of the current, the detection system being differential or thermal.
Jacobson (US20180034372A1) teaches in a similar field of endeavor of electrical transformer, that it is conventional to have a plurality of switches (i.e. switches 416) (fig.4) (also refer to [0037], one or more switching elements); wherein a primary winding (i.e. primary winding 402) (fig.4) comprises an input linked to an external energy source (i.e. primary bias power supply 420) (fig.4), the switches are placed at the input of the primary winding ([0037], one or more switching elements connected to the primary winding 402) so as to be able to isolate the primary winding from the external energy source ([0037], The controller 418 is used to control when the one or more switches are opened/closed) and is configured to close or 
However, prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially “the screen being made of an electrically conductive material having a melting point higher than that of the materials constituting the primary winding and the at least one secondary winding”.
Claims 2-11 are indicated as allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/07/2021





	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839